Blandford, Justice.
This was an action of ejectment, brought by Mrs. Julia F. Williams against Swift, administratrix, and others, in the superior court of Chattahoochee county, to recover a tract of land lying in that county. The plaintiff obtained a verdict in her favor, and upon motion of the defendants, the court below granted a new trial; whereupon the plaintiff excepted.
We think the court below clearly did right to grant a new trial in this case. The evidence not only did not demand the verdict, but on the contrary demanded a different verdict. Mrs. Johnson, the mother of the plaintiff, at the time of her death owned this land, and was then a resident of Randolph county ; and the land was sold by her executors under an order of the court of ordinarv of that county. Mrs. Flewellen, the wife of one of the executors, purchased the land; and counsel for the plaintiff in error contend that this was a fraud and vitiated the sale. But there is no pretense in this record that the purchasers *709from Mrs. Flewelleu bad any notice of such fraud. So far as appears from the record, they purchased in good faith ; and even if there had been fraud on the part of Elewellen, the executor, and his wife, these parties, having purchased without notice of such fraud, would nob be affected thereby. However much the executor might be liable to Mrs. Williams, these purchasers, being, so far as the record shows, bona fide purchasers for value, got a good title.
Judgment affirmed.